                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION

KELLY A. MORRISS                                                           PLAINTIFF


       v.                             CIVIL NO. 17-3098



NANCY A. BERRYHILL, Commissioner
Social Security Administration                                             DEFENDANT

                                MEMORANDUM OPINION

       Plaintiff, Kelly A. Morriss, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for supplemental security income (SSI) benefits under the

provisions of Title XVI of the Social Security Act (Act). In this judicial review, the Court

must determine whether there is substantial evidence in the administrative record to support

the Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current application for SSI on May 2, 2014, alleging an

inability to work due to depression, PTSD, anxiety, emotional issues and paranoia. (Tr. 78,

168). An administrative hearing was held on December 17, 2015, at which Plaintiff appeared

with counsel and testified. (Tr. 31-76).

       By written decision dated August 31, 2016, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 19).

Specifically, the ALJ found Plaintiff had the following severe impairments: bipolar disorder;

persistent depressive/major depressive disorder/depressive disorder, not otherwise specified

(NOS); generalized anxiety disorder; posttraumatic stress disorder (PTSD); and unspecified



                                              1
personality disorder.      However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairments did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation

No. 4. (Tr. 19). The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       perform a full range of work at all exertional levels but with the following
       nonexertional limitations: the claimant is able to perform work were (sic)
       interpersonal contact with coworkers and supervisors is incidental to the work
       performed, where there is no contact with the public, where the complexity of
       tasks is learned and performed by rote, with few variables and little use of
       judgment, and where the supervision required is simple, direct, and concrete.

(Tr. 21). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as a hand packer, a machine packer, a coin machine collector, a housekeeper, an addresser

and a stuffer. (Tr. 24).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on September 8, 2017. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 13, 14).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

                                               2
Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 8th day of March 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
